Citation Nr: 1418950	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  03-29 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for Crohn's disease, claimed as a stomach disorder.  

2.  Entitlement to service connection for hepatitis C, to include as secondary to Crohn's disease.  


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney at Law


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to July 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2003 rating decision of the Wichita, Kansas, Department of Veterans Affairs (VA) Regional Office (RO), which reopened the previously denied claim of service connection for Crohn's disease claimed as a stomach disorder, but denied the underlying claim on the merits.  The RO also denied service connection for hepatitis C.  The Veteran appealed the RO's June 2003 rating decision to the Board.  

In a January 2007 decision, the Board denied service connection for Crohn's disease and hepatitis C.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  By a May 2008 Order, the Court, pursuant to a Joint Motion for Remand, vacated the Board's January 2007 decision, and remanded the case for compliance with the instructions in the Joint Motion.  

In January 2012, the Board again denied service connection for Crohn's disease and hepatitis C.  The Veteran appealed the Board's decision to the Court.  By a July 2013 Single Judge Memorandum decision of the Court, the Court affirmed the Board's January 2012 decision as to hepatitis C and set aside the Board's decision as to Crohn's disease and remanded that matter for further proceedings consistent with the Memorandum decision.  The Veteran filed a timely Motion for Reconsideration.  The Court granted the Motion for Reconsideration, withdrew the July 2013 Memorandum decision, and issued a Single Judge Memorandum decision in September 2013, setting aside the Board's January 2012 decision and remanding the matters for further proceedings consistent with the September 2013 Memorandum decision.  



FINDINGS OF FACT

1.  The Veteran's Crohn's disease, claimed as a stomach disorder, was incurred during active service.  

2.  The Veteran's hepatitis C is the result of his service-connected Crohn's disease, claimed as a stomach disorder.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for Crohn's disease, claimed as a stomach disorder, have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. § 3.303 (2013).

2.  The criteria for service connection for hepatitis C have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. § 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify & Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In this decision, the Board grants service connection for Crohn's disease, claimed as a stomach disorder, and service connection for hepatitis C, secondary to service-connected Crohn's disease.  This award represents a complete grant of the benefits sought on appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.  

Service Connection 

The Veteran asserts that service connection is warranted for Crohn's disease, claimed as a stomach disorder, based upon service incurrence.  He maintains that he had stomach complaints in service and thereafter, which ultimately were diagnosed as Crohn's disease.  Further, he claims hepatitis C, secondary to Crohn's disease.  He states that he contracted hepatitis C after receiving blood transfusions for the treatment of his Crohn's disease.  

Service treatment records show from 1971 to 1973 that the Veteran was seen on a number of occasions for stomach complaints.  Although upper gastrointestinal (GI) series proved normal, he was treated with medication and limitation of milk products.  

The Veteran's post-service VA and private medical records further reflect that he continued to have stomach problems after separation from active duty.  In 1980, he was eventually diagnosed with Crohn's disease.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) . 

In regard to element (1), current disability, the claims file is replete with evidence of diagnosed Crohn's disease.  This element is satisfied.  

In regard to element (2), in-service incurrence, service treatment records do not reflect a specific diagnosis of Crohn's disease.  However, records dated in 1973 reflect the Veteran having continued stomach complaints manifested by nausea, burning sensation, abdominal cramps, and stomach pain.  He was medically treated and told to limit milk products.  

The evidence relating to element (3), causal relationship, consists of VA and private medical opinions regarding Crohn's disease.  In this case, there are competent, persuasive and probative opinions for and against the claim for Crohn's disease.  The opinions both for and against the claim are based upon review of the pertinent medical evidence, and interview and examination of the Veteran.  These opinions also include detailed rationales for the conclusions reached.  A VA examiner's opinion against the claims indicate that the Veteran had complaints inservice consistent with Crohn's disease, these complaints were not persistent, according to the examiner, until 1976, when no GI pathology was found.  Diagnosis was not made prior to 1980, several years after service; therefore, the VA examiner did not equate the diagnosis of Crohn's disease with the Veteran's active service.  Private medical opinions, the most recent in 2014, indicate that given the history of vague abdominal symptoms in service, it is more likely than not that the Veteran had Crohn's disease in service.  Considering that the early symptoms are consistent with Crohn's disease, these symptoms may not have been correctly diagnosed for many years after their onset, specifically since any GI series performed only looked at the esophagus, stomach, and early duodenum.  His terminal ileum was not imaged at that time.  This evidence, when viewed collectively with the evidence in service, satisfies elements (2) and (3).  As such, the Board finds the evidence is at least in equipoise, and weighs in the Veteran's favor.  Therefore, service connection for Crohn's disease, claimed as a stomach disorder, is warranted.  

As for the claim for service connection for hepatitis C, this claim is also resolved favorable for the Veteran.  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310.  

In this case, the Veteran underwent a VA examination in February 2006.  The examiner stated, in pertinent part, it is at least as likely as not that the Veteran's hepatitis C is causally related to treatment with blood products during his treatment for Crohn's total abdominal colectomy and small bowel resection with ileosigmoidostomy, because of the practices, technology, and knowledge of the time and inability to screen hepatitis C in the donor pool, and because the highest risk of infection is through blood and blood transfusion.  Medical treatment records show two units of whole blood administered in November 1980.  

As the Veteran has now been service connected for Crohn's disease, and the evidence of record shows that he received two units of whole blood while being treated for Crohn's disease,  service connection for hepatitis C is warranted as secondary to Crohn's disease.  There is no other competent opinion to refute this conclusion.  Therefore, service connection for hepatitis C, secondary to service-connected Crohn's disease, is warranted.  


ORDER

Service connection for Crohn's disease, claimed as a stomach disorder, is granted.  

Service connection for hepatitis C, secondary to service-connected Crohn's disease, is granted.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


